Exhibit 10.2

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

DCI Management Group, LLC

1019 Fort Salonga Road, Suite 109, Northport, NY 11768

Phone: 631-757-8401                Fax: 631-757-8364

AMENDMENT No. 2

February 5, 2010

ViroPharma Biologics, Inc.

730 Stockton Drive

Exton, PA 19341

 

  Re:    Second Amendment to that certain Agreement for the Purchase and Sale of
Blood Plasma (the “Purchase Agreement”) dated July 12, 2007, between ViroPharma
Biologics, Inc. (successor in interest to Lev Pharmaceuticals, Inc.)
(“Purchaser”) and DCI Management Group LLC (“Seller”), as amended by that
certain First Amendment dated July 9, 2009 (as amended, the “Purchase
Agreement”)

Any capitalized terms used in this letter (this “Second Amendment”) that are not
otherwise defined herein shall have the meanings assigned to such terms in the
Purchase Agreement.

Each of the parties to this Second Amendment (each, a “Party,” and,
collectively, the “Parties”) hereby acknowledges, consents to, and ratifies the
following actions and amendments:

 

1.

Extension of Initial Term; No Automatic Renewal. The Parties hereby agree to
extend the expiration date of the Initial Term from December 31, 2013 to
December 31, 2015. Any reference in the Purchase Agreement to “December 2013” or
“2013” in connection with



--------------------------------------------------------------------------------

  the Initial Term (for example, at the end of Section 2.1 concerning Seller’s
monthly production estimates) shall be deemed to be a reference to “December
2015” or “2015,” as the context requires. In addition, the Parties hereby delete
the “right of renewal” described in Section 5.3 of the Purchase Agreement, and
agree that any renewal of the Initial Term may only be accomplished by means of
a written amendment to the Purchase Agreement signed by both Parties.

 

2. Price Adjustments; Confirmation of Base Price. Notwithstanding any provision
in the Purchase Agreement to the contrary: (a) there shall not be any minimum
annual price increase to the Base Price for the calendar years 2010 and 2011;
(b) for calendar years 2012, 2013, 2014, and 2015, a minimum annual price
increase or decrease resulting from market conditions shall be limited to a
possible increase or decrease no greater than *** of the Base Price, and only
(i) if agreed to by the Parties by *** of the prior calendar year; and (ii) if
consistent with the Parties’ reasonable evaluation of the market price for
comparable blood plasma products as of such date; and (c) the Base Price for
calendar years 2010 and 2011 is $*** per liter.

 

3. No Other Changes; Execution. Except as explicitly set forth in this Second
Amendment, no amendment or modification to the Purchase Agreement is hereby
made. This Second Amendment may be executed in counterparts and delivered by
facsimile or other electronic means.

Each Party has caused its duly authorized representative to sign on its behalf
below to indicate its agreement to this Second Amendment as of the date first
above written.

 

DCI Management Group, LLC     ViroPharma Biologics, Inc. By: /s/ Ira London    
By: /s/ Daniel B. Soland           Ira London, CEO               Daniel B.
Soland, President

 

2